FILED
                                                                                  August 24, 2015

                                                                                 UCOURTOF
                                                                             WORKERS ' C0:\1PE~SATIO~
                                                                                    CLAn1:S

                                                                                    Time: 1:31 P:\·:1




           IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                            AT JACKSON

Michael Smith,                                   )   Docket No.: 2014-07-0029
            Employee,                            )
v.                                               )   State File No.: 78307-2014
                                                 )
Sun Products Corporation,                        )
            Employer,                            )   Date of Injury: July 28, 2014
and                                              )
                                                 )
Zurich American Ins. Co.,                        )
           Insurance Carrier.                    )   Judge: Allen Phillips
                                                 )


     EXPEDITED HEARING ORDER GRANTING MEDICAL BENEFITS AND
             DENYING TEMPORARY DISABILITY BENEFITS


        THIS CAUSE came to be heard before the undersigned Workers' Compensation
Judge on July 21,2015, upon the Request for Expedited Hearing filed by Mr. Smith, the
Employee, on May 28, 2015, pursuant to Tennessee Code Annotated section 50-6-239
(2014) to determine if the Employer, Sun Products Corporation (Sun) is obligated to
provide medical and/or temporary disability benefits. Considering the positions of the
parties, the applicable law, and all of the evidence submitted, the Court concludes that
Mr. Smith is entitled to some of the requested benefits.

                                       ANALYSIS

                                          Issues

       1. Whether Mr. Smith sustained an injury arising out of and in the course and
          scope of his employment with Sun;

       2. Whether Mr. Smith provided proper notice of his alleged injury to Sun;

       3. Whether Mr. Smith is entitled to medical benefits, specifically a panel of

                                             l
          physicians or payment of medical bills, for an alleged carpal tunnel injury;
          and

       4. Whether Mr. Smith is entitled to temporary disability benefits.

                                    Evidence Submitted

       The Court admitted into evidence the exhibits below:

          1. Wage Statement (AWW: $590.84/ CR: $393.91)
          2. Medical Records:
                               o Family Medical Clinic (Dr. James Naifeh);
                               o EMG Clinics of Tennessee;
                               o American Esoteric Laboratories; and
                               o Veteran's Administration Medical Center
          3. Associate Incident Statement (three handwritten pages by Mr. Smith); and
          4. Associate Incident Statement (dated September 29, 2014).

       The Court designated the following as the technical record:

          •   Petition for Benefit Determination (PBD), February 23, 2015;
          •   Dispute Certification Notice (DCN), March 27, 2015; and
          •   Request for Expedited Hearing, May 28, 2015.

      The Court did not consider attachments to the above filings unless admitted into
evidence during the Expedited Hearing. The Court considered factual statements in the
above filings or any attachments to them as allegations unless established by the
evidence.

       The following witnesses provided in-person testimony:

          •   Mr. Smith, and
          •   Ms. Gail Henderson.

                                     History of Claim

       Mr. Smith is a forty-four year-old resident of Dyer County, Tennessee. He worked
for Sun as a process operator for approximately three years beginning on March 10, 2011.
In the past, Mr. Smith served in the United States Army for three years and in the
Tennessee Army National Guard for "six or seven years."

        Mr. Smith's job as a process operator required him to use rubber mallets and other
tools, including a "jack hammer-like tool," to remove spilled material from the floor and
                                            2
to dislodge soap powder from the sides of tanks. 1 He testified his job involved repetitive
motion and other actions that caused "a lot of shock to my hands." Mr. Smith recalled an
incident that occurred "sometime in the first year" of his employment where he noticed
"tingling in the elbows and wrists" while swinging a hammer to dislodge impacted
powder. Mr. Smith testified his "lead man," Thomas Mcintosh, was present at the time of
the incident. Mr. Mcintosh purportedly called Mr. Smith a "whiner" and "different
names," and "made fun of [Mr. Smith] for not being able to do his job." Mr. Smith and
Mr. Mcintosh did not talk any more about any injury. Sometime later, Mr. Smith noted a
"knot" near his elbow. He mentioned this knot to Dr. Naifeh, whom he was seeing for
other issues. Dr. Naifeh provided a tennis elbow strap, and Mr. Smith continued to work.

        On May 2, 2011, Mr. Smith saw a rheumatologist at the VA Clinic, who
diagnosed right-elbow bursitis. In the history, the provider noted Mr. Smith rested his
elbow on a "hard surface" when driving. (Ex. 2 at 36.) The provider advised him to
"avoid trauma to the bursa." !d. On May 11, 2011, Mr. Smith returned with a history of
treating in 2010 for "fibromyalgia." (Ex. 2 at 35.) He again complained of elbow pain, a
nodule on the elbow, and that "his hands [were] falling asleep when driving." He related
that, "[t]his has been going on for years." !d. The provider diagnosed elbow bursitis,
carpal tunnel syndrome, and fibromyalgia.

       Mr. Smith returned to the VA Clinic on August 12, 2011, and the provider again
diagnosed him with elbow bursitis. There is no mention of carpal tunnel. (Ex. 2 at 32.) By
history, he had noted swelling in his elbow for "5 months," but it had "decreased w/in
past 2 months." He specifically denied trauma. /d. at 31. On August 15, 2011, the VA
Clinic fitted him with elbow cushions. /d. at 30. Mr. Smith wore the elbow cushions to
work, and discussed them with Curtis Fowlkes, his lead person at the time. According to
Mr. Smith, Mr. Fowlkes related that he "had had the same problem and that it took some
time to heal."

       Mr. Smith continued to perform the same job duties until March 2014. He testified
he tried "on several occasions to apply for different jobs in the plant," and he told Mr.
Fowlkes that he did not believe he could perform the physical requirements of his job.

       Mr. Smith left Sun in March 2014 due to "anxiety" and "widespread body pain."
He offered into evidence an undated "Associate Incident Report," which he presented to
Sun before leaving. In the report, he detailed in his own handwriting what he described as
"being a victim of a hostile work environment and a target of bullying on several
occasions." (Ex. 3.) He noted his supervisors told him he was "incapable" of performing
his job, and used other harsh and condescending language towards him. The actions were
"too numerous to list on [the] form," but "the results of the actions have taken its toll on
[his] mind and body." He noted anxiety, suicidal ideations, and "constant body aches and

1
    Sun is a manufacturer of detergent powder.

                                                 3
    pains." His mental issues were of such severity that he "admitted himself' to the VA
    Medical Center in Memphis. !d.

        Mr. Smith has not worked since March 24, 2014. The VA hospitalized Mr. Smith
for post-traumatic stress disorder (PTSD) for an undefined period between March 24,
2014, and the alleged injury date of July 28, 2014. The VA records admitted into
evidence do not include any documentation of this hospitalization, but instead are limited
to the treatment for the previously di cussed elbow condition in 2011. 2

        Mr. Smith introduced certain medical records of Dr. Naifeh beginning in January
2014. The records are handwritten and largely illegible. However, Dr. Naifeh noted
complaints of anxiety, PTSD and fibromyalgia in various notes between January 2014
and July 2014. On July 17, 2014, Dr. Naifeh recommended an EMG/NCS test. EMG
Clinics of Tennessee conducted the test on July 29, 2014, and it revealed moderately
severe bilateral carpal tunnel syndrome. Mr. Smith testified the date of the EMG is when
he first learned of the carpal tunnel diagnosis. 3

         Following the EMG, Mr. Smith advised "Brian,"4 the safety supervisor, of the test
results. Brian told Mr. Smith to "come by" Sun and complete another incident report. Mr.
Smith did so, and Brian advised him to "put the date of the day we found out" about the
carpal tunnel as the date of injury. Mr. Smith's wife completed the form, but did not fill
in the injury date. Mr. Smith returned the form, "a couple of days later" but heard
"nothing" from Sun regarding the report. Someone noted in the lower-right comer of the
docum~nt that it was "dropped off at plant 9/29114." (Ex. 4.)


          In the report, Mr. Smith's wife wrote:

               On July 28th I was diagnosed w/ bilateral carpal tunnel and nerve
         damage. Doctor stated could be a direct of repeatedly being required to beat
         on surge bins with mallet. Pain started approx. 1 yr. after hire date. I
         attempted on several occasions to see doctors about this and was
         misdiagnosed until the above date.

!d. On cross-examination, Mr. Smith admitted he understood that company policy
required reporting injuries when they happened. He further admitted to immediately
reporting suffering a prior workers' compensation claim involving a foreign body in his
eye. In the instant case, Mr. Smith stated he reported his carpal tunnel on July 28, 2014,
after the EMG. He also stated he spoke with "his lead," referring to Mr. Fowlkes, in 2011

2
   Mr. Smith's counsel stated at the hearing that the VA records were extremely voluminous, over 1,200 pages in
their entirety, and that she had condensed those offered as evidence to records bearing on the issues presented.
3
  Mr. Smith recalled the date of the EMG as being, incorrectly, July 28, 20 14; hence, the stated date of injury in the
PBD. The one-day discrepancy is immaterial to determination of the issues in this expedited hearing.
4
  "Brian" was later identified as Brian Foster.

                                                          4
regarding his upper-extremity problems, although he described the problem as tennis
elbow because such was his diagnosis at the time. He was not aware in 2011 that the pain
his elbow pain was work-related, but thought fibromyalgia could be causing the pain. He
denied that a reference in the VA records to problems that had been "going on for years"
referred to his elbow pain. He also denied that any activities outside of work required
repetitive use of his arms. He made repeated attempts to contact the carrier regarding the
status ofhis carpal tunnel claim.

     Ms. Gail Henderson testified for Sun. She worked for Sun as the HR and Safety
Manager. Prior to that time, Brian Mason was "over workers' compensation."

        Ms. Henderson recalled "several conversations" with Mr. Smith regarding his
carpal tunnel injury. Though she could not remember "exactly" when the conversations
took place, she "would lean more toward July, August" 2014. She advised Mr. Smith to
follow up with Mr. Mason. Mr. Smith contacted her because the carrier had not called
him, and she followed up with the carrier. Ms. Henderson testified she questioned the
"timing" of Ms. Smith's carpal tunnel claim, but did not elaborate further. She further
stated that Sun hopes to "leave his position open" to see if he might be able to return to
work.

        Mr. Smith filed a PBD on February 23, 2015, seeking medical and temporary
disability benefits. The parties did not resolve the disputed issues through mediation and
the Mediation Specialist filed the DCN on March 27, 2015.

                               Mr. Smith's Contentions

       Mr. Smith contends he remains an employee of Sun, but has not worked since
March 2014 because ofPTSD. He began experiencing problems with his hands as early
as 2011, "a few months after he began work at Sun." In July 2014, he saw Dr. Naifeh,
who ordered testing for CTS. After testing positive, he reported his injury to Sun. He has
received no further treatment for his carpal tunnel condition since seeing Dr. Naifeh.

        Mr. Smith argues that Ms. Henderson testified she actually knew he was
"complaining of carpal tunnel syndrome" in July 2014, and thus had actual notice of his
injury. No one rebutted Mr. Smith's testimony that he reported the injury to Mr. Foster.
Ms. Henderson testified he told her of his claim. In Hollingsworth v. S & W Pallet, 74
S.W.3d 347 (Tenn. 2009), the Court found that "verbally" reporting an injury provided
sufficient notice.

       Mr. Smith has no medical proof because Sun has not provided a panel. Citing Ball
v. Regions Financial Corp., No. W2013-02454-SC-R3-WC, 2014 Tenn. LEXIS 705
(Tenn. Workers' Comp. Panel Oct. 2, 2014), Mr. Smith argues that the "nature and extent
of an employee's injury and the issue of medical causation usually come to light in the

                                            5
course of treatment." Even though he has no medical proof of causation, there is still no
proof relating his carpal tunnel syndrome to any other "intervening" cause.

        Mr. Smith is in no condition to work and the carpal tunnel contributes to that
inability to work. Therefore, Sun owes him temporary disability benefits.

                                   Sun's Contentions

        Sun contends that Mr. Smith failed to provide notice of his alleged injury until
September 29, 2014, more than thirty days after the alleged injury date of July 28, 2014.
Thus, Mr. Smith's claim fails because he failed to give Sun notice of the injury within
thirty days of when he knew, or should have known, that he sustained an injury arising
out of and in the course and scope of his employment. Ms. Henderson testified she did
not receive the "form," referring to the Associate Incident Report, until September 2014.

      Sun also contends that there is inadequate proof of causation. Mr. Smith cannot
show his injury arose primarily out of the employment because he cannot show by a
preponderance of the evidence that the carpal tunnel syndrome is 50% or more related to
his work at Sun, considering all causes. The VA records indicate that the "problems"
have been "going on for years." The burden of proving causation falls on Mr. Smith.

        Finally, Sun contends Mr. Smith is not entitled to temporary disability benefits
because he cannot show, by expert medical proof, either a causal relationship between his
inability to work or the period of disability.

                       Findings of Fact and Conclusions of Law

                                       Standard Applied

       The Workers' Compensation Law shall not be remedially or liberally construed in
favor of either party but shall be construed fairly, impartially and in accordance with
basic principles of statutory construction favoring neither the employee nor employer.
Tenn. Code Ann. § 50-6-116 (2014). An employee need not prove every element of his or
her claim by a preponderance of the evidence in order to obtain relief at an expedited
hearing. McCord v. Advantage Human Resourcing, No. 2014-06-0063, 2015 TN Wrk.
Comp. App. Bd. LEXIS 6, at *7-8, 9 (Tenn. Workers' Comp. App. Bd. Mar. 27, 2015).
At an expedited hearing, an employee has the burden to come forward with sufficient
evidence from which the trial court can determine that the employee is likely to prevail at
a hearing on the merits. !d.




                                            6
                                                 Factual Findings

        Mr. Smith reported a carpal tunnel injury to Sun on July 29, 2014, following an
EMG study. Sun had knowledge of the alleged injury as of that date, or shortly thereafter.
Sun has provided neither a panel nor medical treatment to Mr. Smith, and he has received
all medical treatment to date from providers he sought on his own. There has yet to be a
definitive opinion as to the cause of his carpal tunnel condition from any provider. Mr.
Smith has not shown a causal relation between his inability to work and his carpal tunnel
condition.
                                  Application ofLaw to Facts

      Because the issue of proper notice is outcome determinative of the other issues,
the Court will address it first.

                      Mr. Smith gave proper notice of his alleged carpal tunnel injury.

       Tennessee Code Annotated section 50-6-201(a)(l) provides that an injured
employee "shall, immediately upon the occurrence of an injury, or as soon thereafter as
practicable, give or cause to be given to the employer who has no actual notice, written
notice of the injury ... within thirty (30) days after the occurrence of the accident." The
notice should reasonably convey the idea that the employee has suffered an injury arising
out of and in the course of his employment. Masters v. Industrial Garments Mfg. Co.,
Inc., 595 S.W.2d 811, 816 (Tenn. 1980). 5 The reason for the notice requirement is to
allow the employer an opportunity to investigate the alleged injury while evidence is
available and to provide timely medical care to the employee. !d. at 815.

       In this case, the pertinent language of the statute states that an employee must
provide written notice, "as soon as practicable" to an employer "who has no actual
notice" of an alleged injury. See Tenn. Code Ann. § 50-6-201(a)(1) (2014)(emphasis
added). The Court finds Sun had actual notice of an alleged injury on the date Mr. Smith
underwent the EMG study. As pointed out by counsel, his testimony that he told Mr.
Brian Foster of the diagnosis the day of the EMG is unrebutted. Sun submitted no
evidence to assail Mr. Smith's credibility on this point. Likewise, Ms. Henderson testified
candidly and corroborated that Sun had actual notice before September 2014 that Mr.
Smith claimed he had carpal tunnel. As such, the fact that Sun's received the incident
report more than thirty days after the alleged injury date is immaterial.

5
  "Reliance on precedent from the Tennessee Supreme Court is appropriate unless it is evident that the Supreme
Court's decision or rationale relied on a remedial interpretation of pre-July I, 2014 statutes, that it relied on specific
statutory language no longer contained in the Workers' Compensation Law, and/or that it relied on an analysis that
has since been addressed by the general assembly through statutory amendments." McCord v. Advantage Human
Resourcing, No. 2014-06-0063,2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *13 (Tenn. Workers' Comp. App. Bd.
Mar. 27, 20 15).


                                                            7
       Tennessee Code Annotated subsection 50-6-201(b)(1) (2014) provides that the
employee shall provide notice within thirty days of when he "knows or reasonably should
know" that he has suffered a work-related injury. Here, Mr. Smith "knew" of his carpal
tunnel condition when the EMG test results were conveyed to him on July 29, 2014. He
then reported the injury to Sun that same day.

       In this case, Sun points out that Mr. Smith complained of problems as early as
2011. However, the Court finds that any prior problems with his arms were not in the
nature of carpal tunnel, or at least not definitively diagnosed carpal tunnel. Sun correctly
points out that the VA records indicate, on May 2, 2011, that Mr. Smith had "problems,"
which had "been going on for years." (Ex. 2 at 35.) Even if this record refers to carpal
tunnel, which is less than clear, the statute provides that Mr. Smith must either have
known, or reasonably should have known, the condition was work-related. The only
discussions of activities in the 2011 medical records pertain to the positioning of his arm
while driving.

       Of course, Tennessee law has long held that a gradually-occurring injury continues
with every day that the employee continues to work. Barker v. Home-Crest Corp., 805
S.W.2d 373, 376 (Tenn. 1991). Thus, even if Mr. Smith "knew" of his arms hurting on
the job in 2011, he was not required to report the injury at that time as his injury
"continued" every day he worked at Sun.

         Likewise, the condition did nqt render Mr. Smith unable to work in 2011. See
Tenn. Code Ann. § 50-6-201(b)(2) (2014)(an employee is not required to give notice of
an injury until being rendered unable to work because of an injury he relates to his job).
He worked for almost three more years, and the record is devoid of evidence that he
attributed the carpal tunnel condition to his work in 2011; to the contrary, he thought he
injured his elbow. It matters not whether he delayed advising Sun of his symptoms in the
past; it matters that he reported it when he became aware of the diagnosis.

                                     Proof of injury.

        The notice provisions of the statute do not require an employee to present medical
proof of an injury before an employer is required to provide medical benefits. Rather, the
statute contemplates that an employer will provide medical care upon receipt of notice of
the injury, and then, during the course of treatment and examination, the panel doctor will
render an opinion on causation. See Tenn. Code Ann. § 50-6-102(13) (2014). Otherwise,
an employee would be forced to seek medical care on his own to begin a claim, which the
statute does not contemplate. Further, it is not required that Mr. Smith prove causation
simply to report an injury. As he argues, Tennessee law is clear that "the nature and
extent of an employee's injuries, and the issue of medical causation, usually come to light
in the course of treatment of the employee's injuries." Ball v. Regions Financial Corp.,
No. W2013-02454-SC-R3-WC, 2014 Tenn. LEXIS 705, at *15 (Tenn. Workers' Comp.

                                             8
Panel Oct. 2, 2014) (citing Quaker Oats v. Smith, 574 S.W.2d 45,48 (Tenn. 1978)).

       Therefore, at this stage of the case, Mr. Smith is not required to establish through
expert medical proof that his injury arose primarily out of the employment. He is, as
stated previously, required to come forward with sufficient evidence from which the
Court might find he is likely to prevail at a hearing on the merits. This Court so finds.
However, this finding neither prevents Sun from producing countervailing evidence nor
obviates Mr. Smith's burden of establishing his injury under the proper evidentiary
standard at a full hearing. See McCord v. Advantage Human Resourcing, No. 2014-06-
0063, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *4 (Tenn. Work. Comp. App. Bd.
Mar. 27, 2015); cf McCall v. Nat!. Health Corp., 100 S.W.3d 209, 214 (Tenn. 2003).

                                        Medical benefits.

       Having found sufficient evidence that Mr. Boyd is likely to prevail on the merits
regarding causation, the Court also finds that Sun must provide further evaluation of his
carpal tunnel condition. Tennessee Code Annotated section 50-6-204(a)(l)(a) (2014)
requires an employer to "furnish, free of charge to the employee, such medical and
surgical treatment ... made reasonably necessary by accident." The first requirement of
furnishing medical treatment made necessary by accident is the provision of a panel of
physicians by the employer. Tenn. Code Ann. § 50-6-204(3)(A)(i) (2014). The Court
orders the provision of a panel to determine a complete and accurate diagnosis of Mr.
Smith's condition and its cause.

      Mr. Smith provided no evidence of any outstanding medical bills, and the Court
cannot order payment for any charges incurred to date by Mr. Smith.

                                  Temporary disability benefits.

        Temporary total disability (TTD) is payable to an injured employee who is totally
disabled to work by his injury and while he is recovering as far as the nature of the injury
permits. Cleek v. Wal-Mart Stores, Inc., 19 S.W.3d 770, 776 (Tenn. 2000). Under
Tennessee law, to establish entitlement to temporary total benefits, the employee must
show he was (1) totally disabled to work by a compensable injury; (2) that there was a
causal connection between the injury and his inability to work; and (3) the duration of
that period of disability. !d. When an employee demonstrates the ability to return to work
or attains maximum medical improvement, then TTD benefits are terminated. Simpson v.
Satterfield, 564 S.W.2d 953, 955 (Tenn. 1978).

      Temporary partial disability (TPD) refers to the time during which the injured
employee is able to resume some gainful employment but has not yet reached maximum
recovery. Williams v. Saturn Corp., No. M2004-01215-WC-R3-CV, 2005 Tenn. LEXIS
1032, *6 (Tenn. Workers' Comp. Panel Nov. 15, 2005). As with TTD, there must be

                                             9
adequate proof of a causal connection between the injury and disability for an award of
TPD.

        To date, there is no medical opinion that Mr. Smith's carpal tunnel injury disabled
him from working. Though he argues he is unable to work, his lay testimony, without
corroborative expert testimony, does not constitute adequate evidence of medical
causation. Scott v. Integrity Staffing Solutions, No. 2015-01-0055, TN Wrk. Comp. App.
Bd. LEXIS _ , at *6 (Tenn. Workers' Comp. App. Bd. Aug. 18, 2015). Therefore, at
this time, Mr. Smith has not established entitlement to temporary benefits.

       Mr. Smith has come forward with sufficient evidence from which this Court
concludes that he is likely to prevail at a hearing on the merits on the issue regarding the
provision of a panel, but has not come forward with sufficient evidence for the other
requested benefits.

IT IS, THEREFORE, ORDERED as follows :

   1. Sun, or its workers' compensation carrier, shall provide Mr. Smith with medical
      treatment for his injuries as required by Tennessee Code Annotated section 50-6-
      204 (2014), to be initiated by providing Mr. Smith with a panel of physicians as
      required for evaluation of the carpal tunnel condition and opining as to its causal
      relationship to his work at Sun. Mr. Smith or the medical providers shall furnish
      medical bills for this evaluation and/or treatment to Sun or its workers'
      compensation carrier.

   2. Mr. Smith's claim against Sun and its workers' compensation carrier for the
      requested temporary disability benefits is denied.

   3. This matter is set for an Initial (Scheduling) Hearing on December 9, 2015, at 10
      a.m.

   4. Unless interlocutory appeal of the Expedited Hearing Order is filed,
      compliance with this Order must occur no later than seven business days
      from the date of entry of this Order as required by Tennessee Code
      Annotated section 50-6-239(d)(3) (2014). The Insurer or Self-Insured
      Employer must submit confirmation of compliance with this Order to the
      Bureau by email to WCCompliance.Program@tn.gov no later than the
      seventh business day after entry of this Order. Failure to submit the
      necessary confirmation within the period of compliance may result in a
      penalty assessment for non-compliance.




                                            10
    5. For questions regarding compliance, please contact the Workers' Compensation
       Compliance Unit via email WCCompliance.Program@tn.go or by calling (615)
       253-1471 or (615) 532-1309.

ENTERED this the 24th day of August, 2015.



                                   Judge Allen Phil ps
                                   Court of Workers' Com pen

Initial Hearing:

      An Initial (Scheduling) Hearing has been set with Judge Allen Phillips, Court of
Workers' Compensation Claims. You must call 731-422-5263 or toll free at 855-543-
5038 to participate in the Initial Hearing.

       Please Note: You must call in on the scheduled date/time to
participate. Failure to call in may result in a determination of the issues without
your further participation. All conferences are set using Central Time (CT).

Right to Appeal:

       Tennessee Law allows any party who disagrees with this Expedited Hearing Order
to appeal the decision to the Workers' Compensation Appeals Board. To file a Notice of
Appeal, you must:

   1. Complete the enclosed form entitled: "Expedited Hearing Notice of Appeal."

   2. File the completed form with the Court Clerk within seven business days of the
      date the Workers' Compensation Judge entered the Expedited Hearing Order.

   3. Serve a copy of the Expedited Hearing Notice of Appeal upon the opposing party.

   4. The appealing party is responsible for payment of a filing fee in the amount of
      $75.00. Within ten calendar days after the filing of a notice of appeal, payment
      must be received by check, money order, or credit card payment. Payments can be
      made in person at any Bureau office or by United States mail, hand-delivery, or
      other delivery service. In the alternative, the appealing party may file an Affidavit
      of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
      fee. The Affidavit of Indigency may be filed contemporaneously with the Notice
      of Appeal or must be filed within ten calendar days thereafter. The Appeals Board
      will consider the Affidavit of Indigency and issue an Order granting or denying

                                            11
       the request for a waiver of the filing fee as soon thereafter as is
       practicable. Failure to timely pay the filing fee or file the Affidavit of
       Indigency in accordance with this section shall result in dismissal of the
       appeal.

   5. The parties, having the responsibility of ensuring a complete record on appeal,
      may request, from the Court Clerk, the audio recording of the hearing for the
      purpose of having a transcript prepared by a licensed court reporter and filing it
      with the Court Clerk within ten calendar days of the filing of the Expedited
      Hearing Notice of Appeal. Alternatively, the parties may file a joint statement of
      the evidence within ten calendar days of the filing of the Expedited Hearing
      Notice of Appeal. The statement of the evidence must convey a complete and
      accurate account of what transpired in the Court of Workers' Compensation
      Claims and must be approved by the workers' compensation judge before the
      record is submitted to the Clerk of the Appeals Board.

   6. If the appellant elects to file a position statement in support of the interlocutory
      appeal, the appealing party shall file such position statement with the Court Clerk
      within three business days of the filing of the Expedited Hearing Notice of Appeal,
      specifying the issues presented for review and including any argument in support
      thereof. If the appellee elects to file a response in opposition to the interlocutory
      appeal, appellee shall do so within three business days of the filing of the
      appellant's position statement.

                            CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the Expedited Hearing Order
Granting Medical Benefits and Denying Temporary Disability Benefits was sent to the
following recipients by the following methods of service on this the 24th day of August,
2015.

Name                      Certified    Via         Via    Service sent to:
                           Mail        Fax        Email

Marianna Williams                                  X      molly@ashleyamold.com

Nicole Grida                                       X      nicole.grida@zurichna.com


                                         ~ ~Uk-- '
                                         Pen~~m, Clerk of Court
                                         Court of ..Workers' Compensation Claims
                                         WC.CourtClerk@tn.gov

                                             12